Citation Nr: 0740148	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  99-08 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
injury with brachial plexopathy.

2.  Entitlement to service connection for a bulging disc of 
the lumbar spine and stenosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel



INTRODUCTION

The veteran had active service from May 1973 to May 1985.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  

In a decision of May 2004, the Board reopened the veteran's 
claim and remanded the case for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims ("the 
Court") held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  The Court also 
noted that its holdings in that case are precedent to be 
followed in all cases presently in remand status.  Id.

This case was previously remanded in May 2004 for the AOJ to 
schedule a VA examination and for other developments.  The 
Board notes that the AOJ did not schedule a VA examination as 
mandated by the prior Board's remand.  The AOJ, in a memo of 
July 2007 to the Board noted that the veteran has been 
uncooperative with the evidence requests and therefore, the 
AOJ did not believe a sound medical opinion could be obtained 
without the requested treatment records, so no VA examination 
had been scheduled.  The AOJ is obligated to fulfill the 
requirements of the Board's remand and is not at liberty to 
decide that the requested development is either futile or 
unnecessary.  A VA examination must be scheduled in 
accordance with the Board's prior remand.

If the AOJ believes that the examiner should be made aware of 
certain facts, they are at liberty to so inform the examiner.

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the veteran for 
a VA examination.  The AOJ must make 
the file available to the examiner 
prior to the examination report.  The 
examiner should respond to the 
following: 1) Identify any current back 
disorders; 2) Is it at least as likely 
as not that any back disorder is 
related to service?; 3) It is at least 
as likely as not that right brachial 
plexopathy is related to service?  The 
examiner should review the claims file.  
A complete rationale should accompany 
any opinion provided.  If the veteran 
fails to cooperate or produce requested 
evidence, the examiner should note such 
in the report.

The veteran is informed that he has an obligation to 
cooperate, produce evidence and appear for the VA 
examination.  Failures may result in a negative inference or 
denial of the benefit sought.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



